Exhibit 10.3

TERM NOTE

 

 

$3,500,000

Minneapolis, Minnesota
August 13, 2009

          FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a
Pennsylvania corporation, INTRICON, INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation, RTI ELECTRONICS, INC., a Delaware
corporation, INTRICON TIBBETTS CORPORATION (formerly known as TI Acquisition
Corporation), a Maine corporation, and JON BARRON, INC. (d/b/a Datrix), a
California corporation (each a “Borrower” and collectively, the “Borrowers”),
hereby JOINTLY AND SEVERALLY promise to pay to the order of THE PRIVATEBANK AND
TRUST COMPANY, a an Illinois state banking corporation (the “Bank”), the
principal sum of THREE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($3,500,000), payable in periodic installments on the dates and in the amounts
set forth in Loan Agreement (as hereinafter defined), with one final balloon
payment on the Term Loan Maturity Date. The actual amount due and owing from
time to time hereunder shall be evidenced by Bank’s records of receipts and
disbursements with respect to the Term Loan, which shall, absent manifest error,
be conclusive evidence of such amount.

          Each Borrower further promises to pay interest on the aggregate unpaid
principal amount hereof at the rates provided in the Loan Agreement from the
date hereof until payment in full hereof. Accrued interest shall be payable on
the dates specified in the Loan Agreement.

          All payments of principal and interest under this Note shall be made
in lawful money of the United States of America in immediately available funds
at the Bank’s office at 50 South 6th Street, Suite 1415, Minneapolis, MN 55402,
or at such other place as may be designated by the Bank to the Borrowers in
writing.

          This Note is the Term Note referred to in, and evidences indebtedness
incurred under, a Loan and Security Agreement dated as of August 13, 2009
(herein, as it may be amended, modified or supplemented from time to time,
called the “Loan Agreement”), among the Borrowers and the Bank, to which Loan
Agreement reference is made for a statement of the terms and provisions thereof,
including those under which the Borrowers are permitted and required to make
prepayments and repayments of principal of such indebtedness and under which
such indebtedness may be declared to be immediately due and payable.

          All parties hereto, whether as makers, endorsers or otherwise,
severally waive presentment, demand, protest and notice of dishonor in
connection with this Note.

          This Note is made under and governed by the internal laws of the State
of Minnesota.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this Note to be
executed as of the date first set forth above.

 

 

 

 

BORROWERS:

INTRICON CORPORATION

 

a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

INTRICON, INC. (formerly known as Resistance

 

Technology, Inc.), a Minnesota corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

RTI ELECTRONICS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

INTRICON TIBBETTS CORPORATION

 

(formerly known as TI Acquisition corporation),

 

a Maine corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

JON BARRON, INC. (d/b/a Datrix),

 

a California corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

SIGNATURE PAGE TO TERM NOTE

--------------------------------------------------------------------------------